                                                       U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007



                                                       March 19, 2020
                                                                                  4/9/2020
By ECF                                                                            A control trial date is set for
Honorable Paul A. Crotty                                                          June 22, 2020. Time is
                                                                                  excluded through June 22,
United States District Judge
                                                                                  2020. SO ORDERED.
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007

       Re:     United States v. Tagliaferro, et al., 19 Cr. 472 (PAC)

Dear Judge Crotty:

        The parties jointly request that the Court adjourn the current trial of date May 4, 2020. The
parties respectfully request that the Court set a control date on or about June 22, 2020, at which
time, hopefully, the Court and the parties will be able to set a trial date. If the Court grants the
adjournment request, the Government respectfully requests that the Court exclude time between
now and the control date, pursuant to 18 U.S.C. § 3161(h)(7)(A), in light of recent public events
and their effect on the parties’ ability to prepare for trial. Both defendants consent to this request.

                                                       Respectfully submitted,

                                                       GEOFFREY S. BERMAN
                                                       United States Attorney
                                                       Southern District of New York

                                               By:                 /s/
                                                       Thomas A. McKay / Jarrod L. Schaeffer
                                                       Assistant United States Attorneys
                                                       Tel: (212) 637-2268 / 2270


cc: Counsel of Record (via ECF)
